

EXHIBIT 10.1


    
March 19, 2020
LendingClub Corporation
595 Market Street, Suite 200
San Francisco, California 94105
Attention: Scott Sanborn
Chief Executive Officer
Re:
Share Exchange Agreement

Ladies and Gentlemen,
Reference is made to the Share Exchange Agreement (the “Share Exchange
Agreement”), dated as of February 18, 2020, between LendingClub Corporation, a
Delaware corporation (“LendingClub”), and Shanda Asset Management Holdings
Limited, a company organized under the laws of the British Virgin Islands
(“Shanda”). LendingClub and Shanda are each referred to herein as a “party” and
collectively as the “parties.” Capitalized terms used but not otherwise defined
in this letter agreement shall have the meanings assigned to them in the Share
Exchange Agreement.
By signing in the space provided below, each of Shanda and LendingClub hereby
agrees to amend Section 5.1(b) of the Share Exchange Agreement by deleting the
words “March 19, 2020” and replacing them with the words “March 20, 2020”.
Each party represents and warrants that this letter agreement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance to its terms. This
letter agreement shall be governed by and construed in accordance with the laws
of the State of Delaware applicable to contracts made and to be performed
entirely within that state and without regard to principles of conflict of laws.
This letter agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
letter agreement. Except to the extent expressly amended or waived by this
letter agreement, all terms of the Share Exchange Agreement shall remain in full
force and effect without amendment, change or modification. All references in
the Share Exchange Agreement to “this Agreement”, “the Agreement”, “hereunder”,
“hereof’, “herein” or words of like import, and each reference to the Share
Exchange Agreement in any other agreements, documents or instruments executed
and delivered pursuant to or in connection with the Share Exchange Agreement
shall be deemed to mean and be a reference to the Share Exchange Agreement as
amended or waived by this letter agreement.


Please sign below to acknowledge LendingClub’s acceptance and agreement.







--------------------------------------------------------------------------------












Very truly yours,


SHANDA ASSET MANAGEMENT HOLDINGS LIMITED




By: /s/ Tianqiao Chen_________________
Name: Tianqiao Chen
Title: Director
Agreed to and Accepted:


LENDINGCLUB CORPORATION


Date: 3/19/2020


By: /s/ Brandon Pace            
Name: Brandon Pace
Title: General Counsel & Corporate Secretary








[Signature Page to Letter Agreement]